Title: To George Washington from Benjamin Lincoln, 7 November 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War Office November 7. 1782
                  
                  On my return from Head-Quarters I addressed a letter to Congress on the subject of the Invalid regiment—of which the enclosed is a copy—They have directed that the Secretary at war lay before them, as soon as may be, a particular state of that Corps.
                  I have therefore to solicit Your Excellency that I may be furnished with a special return of the Invalid regiment, shewing what were the pretensions of the Officers and Men for admittance into the Corps—and what their particular situations now are.  I have the honor to be, with the most perfect esteem, and attachment, Your Excellency’s most obedient servant
                  
                     B. Lincoln
                     
                  
               